Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claims filed on 9/24/2021 that has been entered and made of record. 
Response to Amendments
2. 	Claims 1, 3, 6, 8, 10, 13-14 and 18 are currently amended. Claims 4, 7, 9, and 17 are cancelled. New claims 21-24 are added. No New matter is being added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
Applicant argument is moot due to the introduction of the new prior art which specifically reads on the amended element.

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
7. 	Claims 1-3, 5, 10, 12 14-15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Norman Macleod (US 4,821,326) in view of Ola Thorn (US 8,988,373)
8.	Regarding claim 1, Norman Macleod, herein after Macleod, teaches a method (Macleod abstract teaches a method), comprising: generating an ultrasonic carrier signal (Macleod abstract where the method is generating a speech signal using an ultrasonic transducer as ultrasonic signal);
coupling the ultrasonic carrier signal to a person’s vocal tract (Macleod col4, line48-50 fig4A where the vibration device 34 is mounted on women’s throat which is coupled to person’s vocal track); detecting a modulated ultrasonic signal (Macleod col4 line 49-53 fig 4AThe vibration device 34 causes the vocal tract to oscillate at an ultrasonic frequency, thereby causing ultrasonic signals vibration within the vocal track, which may be modulated by the mouth into words), the modulated ultrasonic signal corresponding to the ultrasonic carrier signal modulated by the person’s vocal tract to comprise information about articulations mouthed by the person (Macleod line 49-56 The vibration device 34 causes the vocal tract to oscillate at an ultrasonic frequency, thereby causing ultrasonic signals vibration within the vocal track, which may be modulated by the mouth into words. Either way, ultrasonic signals are radiated from the mouth of the woman, whereupon they illuminate the oral cavity and are in return picked up by the ultrasonic microphone contained within arm 33);
Macleod fig5 the apparatus 69 processes the data), the modulated ultrasonic signal to recognize the articulations mouthed by the person from the information in the modulated ultrasonic signal (Macleod line 35-39 col4 an ultrasonic glottal pulse signal is analyzed by a frequency analysis system or spectrum, analyzer, a frequency spectrum as a data processing apparatus, resembling the signal graphed in FIG. 3, can be produced.); and
	generating, using the data processing apparatus, an output in response to the recognized articulations (Macleod col6 line 13-16 The output of speech synthesizer 110 is then communicated to speaker 76, which produces audible artificial speech from the electrical signals).
But Macleod does not clearly teach amended element detecting by a contact microphone contacting a surface of the of the person’s body.
However, Bao Tran, herein after Thorn (US 8,988,373) teaches detecting by a contact microphone contacting a surface of the of the person’s body (Thorn, Col.1 line 57-60 Fig7, col22 lineline7-10 step710-730 where the microphone or tactile tag wearable or touched to users/human body detecting or determining a touch characteristic).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Macleod et al with concept of skin input via tactile tags of Ola Thorn. The motivation for doing so would be to have predictably and advantageously provided contact microphone or a tactile tag surface contact to a human/user body for the signal. Therefore, it would 
9.    	Regarding claim 2, Macleod in view of Thorn teaches the method of claim 1, wherein generating the ultrasonic carrier signal (Macleod abstract where the method is generating a speech signal using an ultrasonic transducer as ultrasonic signal ) comprises: receiving, from an electronic device, an electromagnetic waveform; and converting the electromagnetic waveform to the ultrasonic carrier signal (Macleod fig 5 where In FIG. 5,col5 line 15-20  a pulse generator 50 is used to produce a series of glottal pulses in the ultrasonic frequency range 	for communication to vibrator or transmitter 52.  The ultrasonic glottal pulses are introduced into the vocal track and then reradiated by the mouth 54 as ultrasonic speech.).
10.    	Regarding claim 3, Macleod in view of Thorn teaches the method of claim 1, wherein analyzing the modulated ultrasonic signal comprises performing speech recognition on the articulations mouthed by the person (Macleod col6 line4-16 where the ultrasonic speech is then communicated to speech generator 106, which translates the digitized spectral signature into audible speech.  Speech generator 106 includes a pattern recognizer 108 which utilizes speech recognition techniques for generating a signal which can be synthesized by speech synthesizer 110 into electrical signals representing audible speech.  The output of speech synthesizer 110 is then communicated to speaker 76, which produces audible artificial speech from the electrical signals.), wherein the articulations mouthed by the person comprise one or more of a phoneme, word, command, phrase, sentence, or non-word articulation (Macleod col line where the vibration device 34 causes the vocal tract to oscillate at an ultrasonic frequency, thereby causing ultrasonic signals vibration within the vocal track, which may be modulated by the mouth into words.). 
12.   	Regarding claim 5, Macleod in view of Thorn teaches the method of claim 1, wherein detecting the modulated ultrasonic signal comprises: receiving acoustic energy; and
filtering the received acoustic energy to remove portions of the received acoustic energy at frequencies outside of an operative frequency band of the ultrasonic carrier signal (Macleod col4 line 49-58 where ultrasonic microphone filters out the sounds within audible range below 13,500 Hz frequency bas operative frequency).
14.	Regarding claim 10, the arguments are analogues to claim1, are applicable and is rejected.
15	Regarding claim 12, the arguments are analogues to claim5, are applicable and is rejected. 
16.    	Regarding claim 14, Macleod et al teaches the system of claim 10, wherein of the ultrasonic transducer module is configured to be placed on a surface of the person’s body (Macleod where the sensor/transducer is mounted on women’s body as item 34 in fig 4A).
17.    	Regarding claim 15, Macleod et al teaches the system of claim 10, wherein the ultrasonic transducer module is integrated into a clothing article or an accessory Macleod in fig 4A item 32 is microphone which is receiving and transmitting signal as a microphone).
19.    	Regarding claim 18, MacLeod et al teaches the system of claim 10, wherein the contact microphone module is configured to a contact a surface of the person’s neck to detect the modulated ultrasonic signal (Macleod fig 4B where the microphone is a mouthpiece as an air microphone-40 which receives the and transmit the signal and Thorn teaches a surface contact of human body ski, which can be a neck, to detect a signal).  
20.    	Regarding claim 20, MacLeod et al in view of Thorn teaches the system of claim 10, wherein analyzing the modulated ultrasonic signal comprises performing speech recognition on the articulations mouthed by the person (Macleod where The ultrasonic speech is then received by an ultrasonic detector disposed outside of the speaker's mouth and electrically communicated to a translation device which down converts the ultrasonic signals to corresponding signals in the audible frequency range and synthesizes the signals into artificial speech).
21. 	Regarding claim 21, (New) The system of claim 10, wherein the contact microphone module is configured to contact a surface of the person’s face (Thorn, Col.1 line 57-60 Fig7, col22 lineline7-10 step710-730 where the microphone or tactile tag wearable or touched to users/human body/face detecting a or determining a touch characteristic ) to detect the modulated ultrasonic signal (Macleod abstract where the method is generating a speech signal using an ultrasonic transducer as ultrasonic signal).

Macleod fig 4A item 34 where the sensing of acoustic vibration being measured per col4 line 40-54).
23.  	Regarding claim 23, the arguments are analogues to claim22, are applicable and is rejected. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Norman Macleod (US 4,821,326) in view of  Thorn (US 8,988,373) and in further view of Siddarth A Hazra (US 2017/0123487)

21.    	Regarding claim 6, Macleod teaches the method of claim 1, 
	But further fails to teach wherein generating the output comprises generating a text of the recognized articulations or an audio signal of the recognized articulations (Hazra para0327 where the vocal human throat signal once processed , these signals can be correlated with words  to generate electrical or digital signals.  Such signals may be further processed for conversion to speech or to text or to meaningful symbols)

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Macleod with concept of using system and method of Hazra et al. The motivation for doing so would be to have predictably and advantageously provided text output of the ultrasonic output signal in to text on devices. Therefore, it would have been obvious .
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Norman Macleod (US 4,821,326) in view of Jun Hyung Sung (US 2010/0070268)

22.    	Regarding claim 8, Macleod teaches the method of claim 1, 
But further fails to teach wherein generating the output comprises generating output data indicating a prosody of the recognized articulations or executing a command in response to the recognized articulations.
	However, Jun Hyung Sung, herein after Sung, teaches wherein generating the output comprises executing a command in response to the recognized articulations. (Sung para0029 where the control signal facilitate interpretation of a command in the dialog manager)
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Macleod with concept of using multimodal unification of articulation for device interfacing of Sung. The motivation for doing so would be to have predictably and advantageously provided text output of the ultrasonic output signal in to command on devices. Therefore, it would have been obvious to combine Macleod al with sung to obtain the invention as specified in claim 8.
Claims 13 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Norman Macleod (US 4,821,326) in view Ola Thorn (US 8,988,372) and in further view of Maysam Ghovanloo et al (US 9,911,358)

24.	Regarding claim 13, MacLeod in view of Thorn teaches the system of claim 10, 

However, Ghovanloo et al teaches wherein of the ultrasonic transducer module or the is configured to be placed in the person’s mouth (Ghovanloo col5 line35-38 where the one of the sensor/transducer is mounted inside the mouth of the subject).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Macleod with concept of using wireless real-time tongue tracking for speech impairment diagnosis of Ghovanloo et al. The motivation for doing so would be to have predictably and advantageously provided having sensor in person’s mouth. Therefore, it would have been obvious to combine Macleod al with Ghovanloo to obtain the invention as specified in claim 13.
25.    	Regarding claim 16, Macleod in view of Ola Thorn and in further view of Ghovanloo et al teaches the system of claim 10, wherein the ultrasonic transducer module is integrated into dental equipment (Ghovanloo col 5 line 35-38 where In some embodiments of the present invention, at least one sensor can be adapted for incorporation into a dental fixture fitted into the mouth of the subject).
	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Macleod with concept of using wireless real-time tongue tracking for speech impairment diagnosis of Ghovanloo et al. The motivation for doing so would be to have predictably and advantageously provided having ultrasonic transducer in .

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Norman Macleod (US 4,821,326) in view of Ola Thorn (US 8,988,373) and in further view Olivier Mathonnet (US 2011/0213397)

26.    	Regarding claim 19, Macleod in view of Thorn teaches the system of claim 10, wherein generating the ultrasonic carrier signal comprises: receiving, by the ultrasonic transducer module and from an electronic device, an electromagnetic waveform; and converting the electromagnetic waveform to the ultrasonic carrier signal (Mathonnet para0012 where generating an ultrasonic surgical waveform, comprising the steps of generating an electromagnetic oscillator signal having a first carrier frequency, and modulating the amplitude of the electromagnetic oscillator signal to generate an electromagnetic driving signal including a plurality of carrier frequency bursts.  The resulting electromagnetic driving signal is transduced into an ultrasonic surgical waveform signal). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Macleod with concept of using frequency shifting multimode ultrasonic dissector of Mathonnet. The motivation for doing so would be to have predictably and advantageously provided ultrasonic carrier signal from ultrasonic transducer. Therefore, it would have been obvious to combine Macleod al with Mathonnet to obtain the invention as specified in claim 19.
 
Allowable Subject Matter
27.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, claim 24 is allowable.
Note: Following prior art is not currently used but is pertinent to the instant application.

	US 2016/0233966: An ultrasonic emitter can launch an unmodulated ultrasonic 
carrier signal towards an audio source.  The ultrasonic carrier signal, upon being reflected from the audio source, undergoes modulation by the audio source.  The modulated ultrasonic signal may then be received by an ultrasonic microphone and 
	demodulated to retrieve the audio.  A highly directional microphone system is 
	achieved through the use of the ultrasonic emitter and ultrasonic microphone, 
	where the modulated ultrasonic signal only arises when the audio source is in 
	the `beam` of the ultrasonic carrier signal and the ultrasonic microphone can 
	ignore other potential noise, ambient sound(s), etc. 

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677